Citation Nr: 0730887	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2004, a statement of the case was 
issued in March 2005, and a substantive appeal was received 
in April 2005.  The veteran testified at a hearing before the 
Board in August 2007.  

In September 2007, the veteran's case was advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that he incurred bilateral hearing 
loss and tinnitus as a result of his period of active 
service.  A review of the record discloses that the RO 
attempted to obtain the veteran's service medical records 
through the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and that the NPRC stated that the records 
may have been in a location that was related to the 1973 fire 
at the NPRC.  Due to the missing service medical records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The veteran has submitted private hearing evaluations which 
reflect diagnoses of mild to profound sensorineural hearing 
loss.  Such evaluations, however, do not contain auditory 
thresholds for purposes of applying 38 C.F.R. § 3.385 (2007).  
Moreover, in August 2007, the veteran submitted a June 2007 
private opinion from T.L.B., M.S., CCC-A that although the 
examiner did not have the benefit of reviewing any records, 
based on the veteran's case history report, his hearing loss 
and tinnitus was due to in-service noise exposure.  

In light of the missing service medical records, the positive 
opinion of record, and lay statements and testimony of 
record, the Board believes that VA's duty to assist the 
veteran requires a VA audiological examination to evaluate 
the veteran's claim that he currently suffers from hearing 
loss disability and tinnitus disability, and obtain an 
opinion of the etiology of any such disabilities.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2007).

Accordingly, while the Board regrets the additional delay in 
adjudicating this case, it must be REMANDED for the following 
actions:

1. The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such hearing loss 
disability is causally related to the 
veteran's active duty service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any tinnitus is 
causally related to the veteran's active 
duty service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  After completion of the above, the 
RO should review the expanded record, 
to include the June 2007 private 
evaluation, and undertake a merits 
analysis of the claims of service 
connection for bilateral hearing loss 
disability and tinnitus disability.  
Unless the benefits sought are granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

